Title: Thomas Jefferson: Estimate of Funds and Expenditures for Central College/University of Virginia, 1818–1819
From: Jefferson, Thomas
To: 


          
            
                            
                            1818–1819
          
          
            
              D 1818.proceeds of Glebes3,280.861st & 2d instalments of subscriptions21,94925,229.86
              
              
              
              D 
              
            
            
                 
              1818.
              200. as land purchased from Perry &
                                Garth
              1,540
              .
            
            
              
              
              Proctor 200.D. Overseer 150.D
              350
              .
            
            
              
              
              laborers hire. 8. about
              800
              
            
            
              
              
              subsistence and miscellanies miscellaneous expences
              500
              
            
            
              
              
              
              
              
              
              Doric Pavilion [87,458 bricks] estimated @
              3,411
              
            
            
              
              
              
              
              
              
              South wing of Dormitories [184,325. br.] estimatd
              }
              6,926
              
            
            
              
              
              
              
              
              
              North wing of do [182,137. br.] estimated @ 13 D
                                & ×d by 2.
              
            
            
              
              
              
              
              
              
               DCorinthian Pavilion  [123,717.  br.] suppose @ 13. 3,843.26
              )
              × by 3.
              5,121
              
            
            
              
              
              
              
              
              
              
                                Balance remaining for 1819.
                            
              6,581
              .86
            
            
              
              
              
              
              
              
              
              25,229
              .86
            
            
               
               
               
               
               
               
               
               
               
            
            
              D 1819.Balance remaining of funds  of 1818.6,581.3d instalment of subscriptions12,615annual endowment from Jan. 23. 1818.15,000.34,196 
              
              
              
              
              
              
            
            
              
              1819.
              Proctor 500. Overseer 100.
              600
              .
            
            
              
              
              laborers 14. about
              1,400
              .
            
            
              
              
              subsistence & Miscellaneous expences
              1,000
              .
            
            
              
              
              passage & wages of a stone cutter
              625
              
            
            
              
              
              Bursar @ p.c.? or salary
              suppose
              300
              
            
            
              
              
              Doctor Cooper. salary
              1,500
              .
            
            
              
              
              Perry’s houses, about
                                and land. Mar. 1. Dec. 25 ½
              2,000 4,000
              
            
            
              
              
              
              
              
              
              
                                bringing water by pipes
                            
              
                                300
                            
              
            
            
              
              
              
              
              
              
              an Oxcart and team
              220.
              
            
            
              
              
              
              
              
              
              
              
                                
                                    7,645
                                9,945
                            
              
            
            
              
              
              
              
              
              
              
              D 
              
            
            
              
              
              
              
              
              
              an Hotel
              2700
              
            
            
              
              
              
              
              
              
              a 3d Pavilion
              4500
              
            
            
              
              
              
              
              
              
              a 4th Pavilion
              4500
              
            
            
              
              
              
              
              
              
              26 Dormitories @ 350.D. each
              9100
              20,800
              
            
            
              
              
              
              
              
              
              surplus to cover defects
              
              3,451
              
            
            
              
              
              
              
              
              
              
              
              34,196
              
            
          
         